Citation Nr: 1423950	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-21 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for residuals of a left hip injury.

2.  Whether new and material evidence was received to reopen the claim for service connection for residuals of a low back injury.

3.  Whether new and material evidence was received to reopen the claim for service connection for depression due to undiagnosed illness.

4.  Whether new and material evidence was received to reopen the claim for service connection for posttraumatic stress disorder (PTSD) and neurosis.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, substance abuse, PTSD, and neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record reveals that the Veteran has filed claims for depression with substance abuse and for PTSD and neurosis.  The Board will therefore construe the claim for service connection for depression due to undiagnosed illness broadly as a claim for service connection for an acquired psychiatric disorder, to include depression, substance abuse, PTSD, and neurosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms and other submitted information).

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 Travel Board hearing.  A transcript is associated with the record.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The issues of entitlement to service connection for a right hip disability, a left hip disability, a low back disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2001 rating decision most recently denied the claim for service connection for residuals of a left hip injury, citing a lack of evidence of current disability.  The Veteran was notified of his appellate rights but did not perfect his appeal.

2.  January 2010 VA treatment records contain diagnoses involving the left hip that relate to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for residuals of a left hip injury.

3.  A May 2001 rating decision most recently denied the claim for service connection for residuals of a low back injury, citing a lack of evidence of current disability.  The Veteran was notified of his appellate rights but did not perfect his appeal.

4.  January 2010 VA treatment records contain diagnoses that relate to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for residuals of a low back injury.

5.  An October 2000 rating decision most recently denied the Veteran's July 1998 claim for service connection for depression due to undiagnosed illness, citing a lack of evidence of incurrence or injury in service.  The Veteran was notified of his appellate rights but did not perfect an appeal.

6.  A May 2001 rating decision most recently denied the Veteran's November 2000 claim for service connection for PTSD and neurosis, citing a lack of evidence of incurrence or injury in service.  The Veteran was notified of his appellate rights but did not perfect an appeal.

7.  During a December 2012 VA examination, the Veteran reported an in-service assault to which he, through his representative, attributed his in-service substance abuse and disciplinary issues during his September 2013 Board hearing.  These reports relate to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claims for service connection for depression due to undiagnosed illness and for PTSD and neurosis.


CONCLUSIONS OF LAW

1.  New and material evidence was received since a May 2001 rating decision, and the claim for service connection for a left hip injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received since May 2001 rating decision, and the claim for service connection for a low back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence was received since an October 2000 rating decision, and the claim for service connection for depression due to undiagnosed illness is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence was received since a May 2001 rating decision, and the claim for service connection for PTSD and neurosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2013).  
	
A May 2001 rating decision most recently denied the Veteran's March 2001 claims for service connection for residuals of left hip and low back injuries, citing a lack of evidence of current disability.  The Veteran was notified of his appellate rights but he did not perfect his appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2013).  In November 2009, he filed a new claim for service connection for a bilateral hip disability.  January 2010 VA treatment records contain diagnoses of degenerative disc disease of the lumbosacral spine, possible femoral acetabular impingement, and sciatica that radiates mostly to the left hip.

An October 2000 rating decision most recently denied the Veteran's July 1998 claim for service connection for depression due to undiagnosed illness and a May 2001 rating decision most recently denied the Veteran's November 2000 claim for service connection for PTSD and neurosis, in both cases citing a lack of incurrence or injury in service.  The Veteran was notified of his appellate rights after both decisions but he did not perfect his appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302.  In November 2009, he filed a new claim for service connection for depression with alcohol and drug abuse.  During a December 2012 VA examination, he reported an in-service assault by a superior while he was in Turkey and during his September 2013 Board hearing he reported through his representative that his in-service substance abuse and disciplinary issues resulted from the assault.  See Transcript of Record pp. 15-21.

The January 2010 VA treatment records, December 2012 VA examination report, and September 2013 Board hearing transcript contain new and material evidence that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claims for service connection for residuals of left hip and low back injuries, depression due to undiagnosed illness, and PTSD and neurosis.

As this decision represents a full grant of the petitions to reopen, discussion of VA's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 


ORDER

New and material evidence was received and the claim for service connection for residuals of a left hip injury is reopened; the appeal is granted to this extent only.

New and material evidence was received and the claim for service connection for residuals of a low back injury is reopened; the appeal is granted to this extent only.

New and material evidence was received and the claim for service connection for depression due to undiagnosed illness is reopened; the appeal is granted to this extent only.

New and material evidence was received and the claim for service connection for PTSD and neurosis is reopened; the appeal is granted to this extent only.  


REMAND

A.  Left hip and low back disabilities.

The Veteran contends that he has left hip and low back disabilities due to an in-service injury involving a 5-ton tire.  See Transcript of Record pp. 8-9.  

January 2010 VA treatment records contain competent evidence that the Veteran has degenerative disc disease, sciatica that radiates primarily to his left leg, and possible femoral acetabular impingement in the left hip.  The same VA treatment notes indicate that the Veteran's left hip and low back symptoms may be associated with his reported in-service injury.  Service treatment records (STRs) contain evidence that he injured his low back and left hip in February 1993 and experienced pain that radiated from his low back to his left hip in January 1994.  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any left hip disability or low back disability and the Veteran has not been provided a VA examination.  See McLendon, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  

B.  Right hip disability. 

The Veteran contends that he has a right hip disability that is caused or aggravated by a low back disability.  See Transcript of Record pp. 3-4. 

January 2010 VA treatment records contain competent evidence that the Veteran has possible femoral acetabular impingement in the right hip.  The same VA treatment notes indicate that his right hip symptoms may be associated with his reported in-service low back injury.  Service treatment records (STRs) contain evidence that he injured his low back and left hip in February 1993 and experienced pain that radiated from his low back to his left hip until in January 1994.  January 2010 VA treatment notes reveal that the Veteran was seen for sciatica that radiated from his low back to primarily his left leg, but also intermittently to his right leg.  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any right hip disability and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

C.  Acquired psychiatric disorder.

The Veteran contends that he has an acquired psychiatric disorder due to an in-service assault.  See Dec. 2012 VA Examinations; Transcript of Record pp. 15-21.

The Veteran was provided two VA examinations in December 2012; however, both are inadequate.  The first VA examiner indicated that his report was based on incomplete evidence and the second VA examiner noted that he had difficulty obtaining a history from the Veteran.  Further, the Veteran's current diagnosis is unclear, as the two VA examiners provided conflicting diagnoses.

In addition, VA treatment records indicate that the Veteran was diagnosed with posttraumatic stress disorder (PTSD) and the Veteran has reported a new stressor-an in-service personal assault by a superior during his service in Turkey.  See Dec. 2012 VA Examination; Oct. 2012 Stressor Statement.  He has not, however, been provided a new PTSD examination concerning the reported in-service assault.  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, the Social Security Administration (SSA), and Dr. Reyes, dated since January 2009.  

Please also make efforts to obtain records of treatment by a civilian psychiatrist in 1997 that was reported by the Veteran during his March 2001 VA PTSD examination, and records of treatment at a Community Counseling Center referred to in a January 1993 STR.  

Any attempts to obtain these documents should be associated with the claims file.  If any records are unavailable, a record of their unavailability should be associated with the claims file.

2. Second, make attempts to verify the Veteran's service in Turkey and northern Iraq.  Any attempts to verify the Veteran's service should be associated with the claims file.  

3. Third, provide the Veteran the appropriate notice for PTSD claims based on a stressor involving an in-service personal assault or military sexual trauma.

4. Fourth, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any left hip disability, right hip disability, and low back disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform any indicated studies. 

The examiner MUST provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current left hip disability is etiologically related to the Veteran's active service, to include a February 1993 injury to the left hip and low back from falling backward onto the fender of a 5-ton truck while working on its brakes; 

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to the Veteran's active service, to include a February 1993 injury to the left hip and low back from falling backward onto the fender of a 5-ton truck while working on its brakes;

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip disability is proximately due to, or alternatively, chronically aggravated by (permanently worsened beyond its natural progression) any current low back disability.

If the examiner finds the Veteran has a left hip disability that is not etiologically related to the Veteran's active service, the examiner MUST provide an opinion regarding:

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current left hip disability is proximately due to, or alternatively, chronically aggravated by (permanently worsened beyond its natural progression) any current low back disability.

If the examiner finds the Veteran has a right hip disability that is not proximately due to or chronically aggravated by any left hip or low back disability, the examiner MUST provide an opinion regarding: 

e) whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip disability is otherwise etiologically related to the Veteran's active service, to include a February 1993 injury to the left hip and low back from falling backward onto the fender of a 5-ton truck while working on its brakes.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms and his in-service reports of injury and complaints of symptoms.  See Feb. 1993 STRs (reporting injury to left hip and low back in Germany and subsequent complaints of mechanical back pain and left hip pain when walking); Jan. 1994 STRs (reporting having fallen backward onto the fender of a vehicle and complaining of low back pain with radiation into the left thigh and increased pain with bending over). 

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  

5. Fifth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder, to include depression, substance abuse, PTSD, and neurosis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to his active service, to include exposure to combat while on guard duty and in-service military sexual trauma.

If the Veteran is diagnosed with PTSD, the examiner should provide an opinion, based on examination results and the record, regarding:

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified stressor that occurred during active service.  The examiner MUST consider each of the Veteran's reported stressors, as he is competent to report what he personally experienced.  See e.g., Mar. 2001 Stressor Statement (reporting exposure to gunfire while on guard duty in northern Iraq); Oct. 2012 Stressor Statement (reporting military sexual trauma while in Turkey).  Please identify all stressors that provide the basis for a PTSD diagnosis.  

If the Veteran is diagnosed with a substance abuse-related disorder, the examiner MUST provide an opinion regarding:

c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse is proximately due to, or alternatively, chronically aggravated by (permanently worsened beyond its natural progression) a psychiatric disorder, to include depression and PTSD.

If any personality disorder or other congenital or developmental defect is diagnosed, the examiner MUST discuss:

d) whether there is evidence of a superimposed psychiatric disorder in service that resulted in a current acquired psychiatric disorder.

If a psychosis listed under 38 C.F.R. § 3.384 is diagnosed, the examiner MUST provide an opinion regarding:

e) whether it is at least as likely as not (50 percent or greater probability) that the psychosis was incurred in service or was manifest to a compensable degree within one year after the Veteran's July 1997 separation from service.

If the examiner finds the Veteran has a psychosis that was not incurred in service and was not manifest to a compensable degree within one year after his separation from service, the examiner MUST provide an opinion regarding:

f) whether it is at least as likely as not (50 percent or greater probability) that any psychosis is proximately due to, or alternatively, chronically aggravated by (permanently worsened beyond its natural progression) a psychiatric disorder, to include depression, substance abuse, and PTSD.

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms as well as evidence in STRs and service personnel records (SPRs) regarding in-service symptoms.  See Jan. 1993 STR (reporting self-referred enrollment in Community Counseling Center for alcohol use); Jan. and July 1997 SPRs (reporting cocaine use in September, October, and December of 1996); May 1997 Laboratory Report (reporting positive test for cocaine in Feb. 1997); Mar. 1997 Memorandum (reporting adulterated laboratory test specimen); Apr. 1997 Police Report (reporting failed sobriety test); Mar. 2001 VA PTSD Examination (reporting that his problems began in 1996); 
Transcript of Record pp. 15-21.

The opinion MUST also address the Veteran's prior diagnoses.  See Jan. 2001 Dr. Reyes Report (PTSD and avoidant personality disorder, possibly due to adjustment); Mar. 2001 VA PTSD Examination (mild major depressive disorder due to in-service legal offenses and their consequences, alcohol dependence, and cocaine abuse with symptoms not consistent with the magnitude of the in-service stressor); Apr. 2001 VA Treatment Notes (polysubstance abuse); Dec. 2009 VA Treatment Notes (chronic alcohol dependence); Sept. 2012 D. Kautzman Letter (PTSD and major depression with psychotic symptoms); Dec. 2012 First VA Examination (alcohol dependence, in-service substance abuse secondary to personality disorder, not otherwise specified (NOS), and depressive disorder, NOS, secondary to substance abuse); Dec. 2012 Second VA Examination (major depressive disorder with psychosis and alcohol dependence that is less likely than not related to active service); Dec. 2012 VA Treatment Notes (attributing major depressive disorder with psychosis and history of alcohol use to military sexual trauma); Jan. 2013 VA Treatment Note (PTSD involving military sexual trauma with psychotic features).

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

6. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


